FILED
                            NOT FOR PUBLICATION                             MAR 12 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GUEVORG OROUDJIAN,                               No. 06-72945

              Petitioner,                        Agency No. A096-494-625

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 4, 2010 **
                                Pasadena, California

Before: RYMER, WARDLAW and N.R. SMITH, Circuit Judges.

       Guevorg Oroudjian, a native of Iran and citizen of Russia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) summary dismissal of his

appeal for failure to meaningfully apprise it of the reason underlying the appeal,




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
due to the BIA’s denial of his motion for consideration of an untimely filed brief.

We have jurisdiction pursuant to 8 U.S.C. § 1252(a)(2)(D). We deny the petition.

      The record does not support a conclusion that Oroudjian’s due process rights

were violated. Oroudjian did not lack notice that his appeal could be summarily

dismissed for failure to file a timely brief. Failure to file the brief was not on

account of lack of notice, but on account of counsel’s admitted error in not signing

the first submission and in not assuring that the signed brief would meet the

deadline. In these circumstances, we decline to find a due process violation. See

Rojas-Garcia v. Ashcroft, 339 F.3d 814, 822 (9th Cir. 2003).

      Nor did the BIA deny Oroudjian a full and fair hearing by rejecting the brief

instead of accepting his Notice of Appeal. Oroudjian’s Notice of Appeal failed to

state its reasoning with the specificity necessary to adequately apprise the BIA of

the reasons for appeal. 8 C.F.R. § 1003.1(d)(2)(i).1

      Summary dismissal was, therefore, appropriate.

      PETITION DENIED.




      1
         This disposition is without prejudice to Oroudjian’s seeking to reopen
proceedings in the BIA to raise an ineffective assistance of counsel claim. See
Singh v. Ashcroft, 367 F.3d 1182, 1185 (9th Cir. 2004).